1
2
3                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF ALASKA
4
     Tyonna Saensinbandit,                      )
5
                                                )
6                          Plaintiff,           )     3:18-cv-267 JWS
                                                )
7                   vs.                         )     ORDER
                                                )
8
     Alaska Airlines, Inc.,                     )     [Re: Motion at docket 36]
9                                               )
                           Defendant.           )
10                                              )
11
12                                I. MOTION PRESENTED

13            At docket 36 Defendant Alaska Airlines, Inc. (Defendant) filed a motion
14   requesting sanctions against Plaintiff Tyonna Saensinbandit for admitted destruction of
15
     her Facebook account, which Defendant asserts is relevant evidence in this litigation.
16
     Plaintiff responded at docket 49, indicating that the Facebook account had been
17
     deactivated but not deleted and that Plaintiff has since provided the requested
18
19   information. Defendant replied at docket 55, maintaining its request for sanctions or,

20   alternatively, requesting that the court compel the production of additional withheld
21
     Facebook material. Plaintiff, with the court’s permission, filed a sur-reply at docket 58.
22
     Both parties request attorneys’ fees. Oral argument would not be of assistance to the
23
     court.
24
25                                  II. BACKGROUND

26            Plaintiff was employed by Defendant as a customer service agent on June 19,
27   2017. Defendant terminated Plaintiff’s employment on November 17, 2017. Plaintiff,
28
1    who is an African American, advances several claims against Defendant alleging that
2
     her treatment as an employee and her termination were the result of racial
3
     discrimination. Prior to filing suit, Plaintiff made a claim with the Equal Employment
4
     Opportunity Commission and received a right-to-sue letter.
5
6           Plaintiff’s complaint pleads numerous claims. Her complaint alleges a violation of

7    42 U.S.C. § 1981. It also set out claims for racial discrimination based on a hostile work

8    environment, termination of her employment, disparate treatment, and retaliation in
9
     violation of 42 U.S.C. §§2000e, et seq. The complaint also includes a violation of the
10
     Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.
11
            In addition to the host of federal law claims, Plaintiff’s complaint includes several
12
13   state law claims for discrimination based on race in violation of AS 18.80.220(a)(1),

14   together with a claim of retaliation in violation of AS 18.80.220(a)(3). She pleads a
15   claim of discrimination based on disability in violation of AS 18.80.220(a)(1). Plaintiff
16
     alleges a claim of retaliation based on her making a wage-and-hour complaint in
17
     violation of state law. Plaintiff’s next claim alleges a violation of the covenant of good
18
     faith and fair dealing implied in her employment contract. Finally, Plaintiff advances a
19
20   claim for the intentional infliction of emotional distress.

21                                        III. DISCUSSION
22          In May of 2019 Defendant sent discovery requests to Plaintiff, including two
23
     discovery requests seeking information and documents related to Plaintiff’s Facebook
24
     records. Specifically, Defendant made the following requests for production:
25
26          RFP No. 11: Please produce all emails including, but not limited to, emails
            from your work and personal email addresses, . . . as well as any
27          messages, blog entries, social networking entries and profiles (including,

28                                                 -2-
1           but not limited to Facebook, MySpace, LinkedIn, Twitter, Snapchat, and
            Instagram), and similar documents maintained on any computer used by
2
            you (including, but not limited to, personal computers, laptops, iPads or
3           other tablets, and phones) at any time between hire and the present that
            refer or relate to Alaska Airlines and/or any of its employees, or to any of
4           the matters alleged in your Complaint.
5           RFP No. 12: Please produce your complete Facebook activity log and a
6           complete printout of your Facebook timeline, as visible by you, from
            June 19, 2017 to present.
7
            In July, Plaintiff responded to Defendant’s requests. As to the first request, she
8
     objected to the request on privacy, relevancy, and overbreadth grounds, but then
9
10   presumably indicated that she did not have responsive materials.1 As to the second

11   request, she objected on privacy and relevancy grounds, and then provided only the
12   first page of her Facebook page as it existed on May 30, 2019, with the last post being
13
     made on May 28, 2019.2
14
            Defendant objected to Plaintiff’s responses, noting the perceived deficiencies.
15
16   Plaintiff did not respond, and Defendant followed up on multiple occasions in July,

17   August, and September to no avail. In mid-September, Plaintiff provided supplemental

18   responses to other discovery requests, but not to the Facebook-related requests.3
19
     Around the closing of discovery, on October 14, 2019, Defendant deposed Plaintiff.
20
     During the deposition, Plaintiff indicated that she had deactivated her Facebook account
21
22
23
            1
24           “[H]owever, without waiving said objection, Plaintiff states that no additional emails
     provided in this discovery or has been provided to the Plaintiff by the Defendant in discovery.”
25   Doc. 37-2 at p. 4.
            2
26           Doc. 37-2 at p. 4.
            3
27           Doc. 37-5.

28                                                  -3-
1    in May, shortly after Defendant had asked for the information.4 She stated that she had
2
     conversations with a former employee, Jo Wayne Richards, about matters related to her
3
     employment and Alaska Airlines, although she was not sure if the conversations were
4
     through Facebook or not.5 She also indicated during her deposition that she could
5
6    retrieve the missing Facebook data.6

7           Shortly after the deposition, Defendant filed a request for sanctions based on

8    spoilation of evidence. Defendant asserted that Plaintiff admittedly deleted her
9
     Facebook account after Defendant had made a request for such records and that
10
     Plaintiff had not yet retrieved the information as promised in the deposition.
11
            Plaintiff filed a response indicating that the account was deactivated but not
12
13   destroyed and that she had been able to access her account. Plaintiff’s counsel

14   indicated that after Plaintiff retrieved the account, she reviewed it herself and found only
15   one piece of relevant correspondence. She nonetheless agreed to turn over Plaintiff’s
16
     complete Facebook activity log and timeline. She asks that the court find the motion
17
     moot and award attorneys’ fees based on what she believes was an avoidable and
18
     unwarranted request for sanctions.
19
20          In reply, Defendant argues that sanctions for spoilation are still appropriate, but

21   alternatively asks that the court compel Plaintiff to turn over all of her private Facebook
22   messages in response to RFP No. 11. Defendant argues the private Facebook
23
24
            4
25          Doc. 40-1 at p. 7.
            5
26          Doc. 40-1 at pp. 5, 8.
            6
27          Doc. 40-1 at p. 8.

28                                               -4-
1    messages are needed to confirm whether she had a conversation with Jo Wayne
2
     Richards through Facebook. Defendant also argues that Plaintiff’s private messages
3
     are relevant to her emotional distress claims in that they would show she has in fact
4
     been engaging in social interactions or otherwise participating in everyday life activities.
5
6           After due consideration of the parties’ positions and arguments, the court

7    concludes that spoilation sanctions are unnecessary. While the court finds Plaintiff’s

8    deactivation of her Facebook account after discovery began troubling and
9
     acknowledges that it has caused unnecessary motion practice and more delays, the
10
     material has not, in fact, been lost or destroyed, and Plaintiff has since tuned over her
11
     complete Facebook activity log and timeline as requested.
12
13          As for Defendant’s request that the court compel Plaintiff to turn over all of her

14   private Facebook messages for its review, the court declines to do so. The argument
15   that any and all emails and private messages sent to others, regardless of content, are
16
     relevant to show social engagement and lack of distress is excessive to the needs of
17
     the case. Such information is not crucial to resolving the emotional distress issue.
18
     Defendant’s argument that all of her private messages should be turned over because
19
20   Plaintiff testified at her deposition that she had a Facebook conversation with Jo Wayne

21   Richards is not accurate. She testified that the conversation might have been through
22   Facebook, but she could not remember.7 Her declaration states that she has since
23
     reviewed her correspondence and confirmed that her conversations with him were
24
25
26
            7
27          Doc. 40-1 at pp. 5, 8.

28                                               -5-
1    through email.8 Therefore, private Facebook messages would not reveal the relevant
2
     conversation. Plaintiff is, however, directed to provide that email conversation to
3
     Defendant if she has not already done so.
4
            As for fees, much of this dispute could have been avoided with better
5
6    responsiveness and client management by Plaintiff’s counsel during the duration of

7    discovery this past summer. The Facebook information was not provided until after the

8    close of discovery, after the court became informed of the situation, and after Plaintiff
9
     was threatened with the risk of sanctions. Furthermore, Defendant had attempted to
10
     resolve the underlying discovery issue throughout the discovery period without
11
     adequate response from Plaintiff’s counsel. Consequently, Plaintiff’s attorney is
12
13   directed to pay Defendant’s reasonable expenses incurred in filing the motion for

14   sanctions and the reply.9
15                                         IV. CONCLUSION
16
            The motion at docket 36 is GRANTED IN PART AND DENIED IN PART. While
17
     sanctions are not warranted here, for the reasons stated above, Defendant is awarded
18
     attorneys’ fees and expenses related to the filing of this motion, to be paid by Plaintiff’s
19
20   counsel. Defendant shall file its request for expenses with 14 days of this order.

21          DATED this 15th day of December 2019.
22                                    /s/ JOHN W. SEDWICK
23                        SENIOR JUDGE, UNITED STATES DISTRICT COURT

24
25
            8
26          Doc. 50 at p. 2.
            9
27          Fed. R. Civ. P. 37(a)(5)(A).

28                                                -6-
